Exhibit 10.35(d)
 
AMENDMENT NO. 4 TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED AGREEMENT, dated as of June
22, 2009 (the “Amendment”), amends the Second Amended and Restated Agreement,
made and entered into as of July 1, 2003, and amended as of December 27, 2004,
further amended as of February 20, 2007 and further amended as of September 5,
2007 (the “Agreement”), by and between REPUBLIC AIRWAYS HOLDINGS INC. (the
“Company”), a Delaware corporation, and WAYNE C. HELLER (the “Executive”).
 
R E C I T A L S
 
WHEREAS, the Company and the Executive entered into the Agreement; and
 
WHEREAS, the Company and the Executive desire to amend the Agreement as and to
the extent provided for herein, it being understood that the Amendment is an
interim agreement and will be replaced by a new employment agreement, having
such terms as shall be determined by the Company’s Compensation Committee,
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
 
        1. Dates.  All references in the Agreement to the 2009 calendar year
shall be references to the 2010 calendar year.  All references in the Agreement
to January 1, 2009 shall be references to January 1, 2010.  All references in
the Agreement to July 31, 2009 shall be references to July 31, 2010.
 
        2. Severance Compensation.  Section 4 of the Agreement is hereby amended
and restated in its entirety as follows:
 
        4. Severance Compensation.  In the event (i) the Company terminates this
Agreement or the Company terminates the Executive’s employment with the Company
other than for Cause, (ii) the Executive terminates this Agreement or his
employment with the Company for Cause, or (iii) of a Change of Control (provided
that after such Change of Control, the Executive’s compensation is decreased,
his duties are diminished or he is asked to relocate more than 25 miles from his
then-current place of employment), then the Company shall pay to the Executive
as Severance Compensation two times the Executive’s Base Salary ($225,000) plus
two times the Executive’s bonus paid for the Company’s last fiscal year.  The
Severance Compensation shall be paid in a lump sum within ten (10) days
following a qualifying event.  If the Executive terminates this Agreement or his
employment with the Company other than for Cause, the Company shall pay to the
Executive his Base Salary for the remainder of the Term.  The Executive shall
also receive as Severance Compensation continuation of medical benefits for the
Term.
 
        3. Equity Commitment.  Upon executing the Amendment, Executive shall be
issued (i) options to purchase 125,000 shares of common stock of the Company,
25% of which shall vest on each of the next four (4) anniversaries of the date
hereof, such options to be evidenced by a Stock Option Agreement substantially
in the form attached hereto as Exhibit A pursuant to the Republic Airways
Holdings Inc. 2007 Equity Incentive Plan, by and between the Company and the
Executive.  The options shall expire ten (10) years following voluntary
separation or termination of the Agreement or the Executive’s employment with
the Company other than for Cause.
 
        4. Defined Terms.  All capitalized terms used herein shall have the
respective meanings ascribed to such terms in the Agreement unless otherwise
defined herein.
 
        5. Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
 
        6. Miscellaneous.  Except as amended herein, the Agreement shall remain
in full force and effect.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
 

 
REPUBLIC AIRWAYS HOLDINGS, INC.
         
 
By:
/s/ Bryan K. Bedford       Name: Bryan K. Bedford        Title: President and
Chief Executive Officer           

 
 

 
WAYNE C. HELLER
         
 
By:
/s/ Wayne C. Heller                          

 

 

 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF STOCK OPTION AGREEMENT
 